DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8 August 2022 has been entered.  Claims 1-20 remain pending in the application.  Claims 9-20 were previously withdrawn as being directed to a nonelected invention. Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 23 May 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Meier (US 2012/0186835) in view of Mitchell et al. (US 2015/0041157).
Regarding claim 1, Meier discloses a fire suppression system (400) in an aircraft (500, see fig. 5) comprising: 
a pressurized first-stage agent (310); 
a pressurized second-stage agent (312); and 
a plurality of outlets (304) configured to discharge the first-stage agent during a first duration and the second-stage agent during a second duration (par. 34, 54), wherein disposed on each of two sides of a cargo compartment in a lower quarter of a height of the cargo compartment are a distribution line (402) and an opening of one or more of the plurality of outlets (par. 67-68; fig. 5).
Meier does not disclose wherein the first-stage agent or the second-stage agent includes trifluoromethyl iodide.
Mitchell teaches a fire suppressant for an aircraft (par. 23), the fire suppressant comprising trifluoromethyl iodide (par. 63).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire suppression system of Meier so that the first-stage agent or the second-stage agent includes trifluoromethyl iodide, as taught by Mitchell, since Meier discloses Halon 1301 (par. 55) and Mitchell teaches that trifluoromethyl iodide is known to be less harmful to ozone than Halon (par. 45).  
Regarding claim 3, Meier in view of Mitchell discloses the fire suppression system described regarding claim 1, and Meier further discloses wherein the first-stage agent or the second-stage agent is a cooling agent including nitrogen, argon, or carbon dioxide (par. 55).
Regarding claim 4, Meier in view of Mitchell discloses the fire suppression system described regarding claim 1, and further wherein the first-stage agent or the second-stage agent is a blend of trifluoromethyl iodide and a cooling agent including nitrogen, argon, or carbon dioxide (Meier, par. 55; Mitchell, par. 63).
Regarding claim 6, Meier in view of Mitchell discloses the fire suppression system described regarding claim 1, and Meier further discloses wherein the opening of each of the plurality of outlets is configured to discharge via corresponding openings in a transitional wall at one of the two sides of the cargo compartment, the transitional wall being a transition between a vertical surface and a horizontal surface defining the cargo compartment (par. 67-68).
Regarding claim 7, Meier in view of Mitchell discloses the fire suppression system described regarding claim 1, and Meier further discloses wherein the opening of each of the plurality of outlets is configured to discharge via corresponding openings in a floor on one of the two sides of the cargo compartment (par. 67-68).
Regarding claim 8, Meier in view of Mitchell discloses the fire suppression system described regarding claim 1, and Meier further discloses wherein the opening of each of the plurality of outlets is configured to discharge via corresponding openings in a portion of a side wall on one of the two sides of the cargo compartment that is below a quarter of a height of the cargo compartment (par. 67-68).
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Kallergis (US 2011/0315408).
Regarding claim 1, Meier discloses a fire suppression system (400) in an aircraft (500, see fig. 5) comprising: 
a pressurized first-stage agent (310); 
a pressurized second-stage agent (312); and 
a plurality of outlets (304) configured to discharge the first-stage agent during a first duration and the second-stage agent during a second duration (par. 34, 54), wherein disposed on each of two sides of a cargo compartment in a lower quarter of a height of the cargo compartment are a distribution line (402) and an opening of one or more of the plurality of outlets (par. 67-68; fig. 5).
Meier does not disclose wherein the first-stage agent or the second-stage agent includes trifluoromethyl iodide.
Kallergis teaches a fire suppression system (fig. 1) in an aircraft (par. 3) comprising a pressurized first-stage agent (1) that includes trifluoromethyl iodide (par. 11); and a plurality of outlets (6) configured to discharge the first-stage agent during a first duration (par. 39), wherein an opening of each of the plurality of outlets is located in a cargo compartment (7, fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire suppression system of Meier so that the first-stage agent or the second-stage agent includes trifluoromethyl iodide, as taught by Kallergis, since Meier discloses Halon 1301 (par. 55) and Kallergis teaches that trifluoromethyl iodide is known to be less harmful to ozone than Halon (par. 11).  
Regarding claim 2, Meier in view of Kallergis discloses the fire suppression system described regarding claim 1, and Kallergis further teaches wherein the first-stage agent or the second-stage agent consists of trifluoromethyl iodide (par. 11).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Kallergis and further in view of Robin et al. (US 2002/0033467).
Meier in view of Kallergis discloses the fire suppression system in an aircraft described regarding claim 1; and wherein the second-stage agent is trifluoromethyl iodide (Meier discloses Halon is the second-stage agent, par. 55; Kallergis teaches replacing Halon with trifluoromethyl iodide as explained above).  Meier further teaches that the first-stage agent is a solid propellant gas generator for producing an inert gas (par. 32).  Neither Meier, nor Kallergis further discloses wherein the first-stage agent is a blend of trifluoromethyl iodide and a cooling agent including nitrogen, argon, or carbon dioxide.   
Robin teaches a fire suppressant that is a blend of trifluoromethyl iodide and a cooling agent including nitrogen, argon, or carbon dioxide (par. 23, 26).  Robin further teaches that a fire suppressant comprising only an inert gas, such as nitrogen, is very inefficient requiring vast amounts to provide extinguishment (par. 11).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire suppression system of Meier in view of Kallergis so that the first-stage agent is a blend of trifluoromethyl iodide and a cooling agent including nitrogen, argon, or carbon dioxide, as taught by Robin, since this was known to improve the efficiency of a pure inert gas fire suppressant.
Response to Arguments
Applicant's arguments filed 8 August 2022 have been fully considered but they are not persuasive.
Applicant argues that it would not have been obvious for one having ordinary skill in the art to have modified Meier in view of Mitchell and also Meier in view of Kallergis to further comprise trifluoromethyl iodide as the first-stage agent or the second-stage agent since Meier already discloses Halon-free agents for both.  In response, it is noted that since trifluoromethyl iodide was known in the prior art to be a Halon-free fire suppression agent for use in aircraft fire suppression systems, as taught by both Mitchell and Kallergis, it would have been obvious to use it in the system of Meier.  
Applicant’s argument regarding the newly added limitation to claim 1 has been considered but is moot because the argument does not apply to the interpretation of Meier being used in the current rejection.  Therefore, Meier is interpreted to disclose the newly added limitation of amended claim 1 reciting a distribution line and an opening of one or more of the plurality of outlets disposed on each of two sides of a cargo compartment, as explained in the rejection above.  Further, it is noted that the amended claim does not require each distribution line to supply each of the respective plurality of outlets arranged on the same side of the cargo compartment as that distribution line, as previously discussed in the telephone interview on 4 August 2022.  
Further regarding this, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller (US 4,643,260) discloses a fire suppression system in an aircraft comprising a plurality of outlets (42/44/60) configured to discharge a fire fighting agent (col. 4, ln. 36-56; col. 5, ln. 19-24), wherein the plurality of outlets are disposed along each of two sides of a cargo compartment (fig. 2) and a first and a second distribution line (40/56), wherein the first distribution line is disposed on one of the two sides and the second distribution line is disposed on the other of the two sides (fig. 2), and wherein all of the plurality of outlets arranged on a particular side are supplied by the corresponding distribution line disposed on that side (fig. 1).
Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752